                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IN THE MATTER OF THE TAX
 INDEBTEDNESS OF                                          Case No. 18-cv-1050
 CNA Professional Services LLP
 E. 16021198th Avenue,
 Boyceville, Wisconsin 54725


               ORDER FOR ENTRY ON PREMISES TO EFFECT LEVY


       The United States, having filed an application requesting authorization for

Walter Kurkiewicz , a Revenue Officer of the Internal Revenue Service, and/ or other

employees, as designated by the Internal Revenue Service, to enter the premises located

at E. 1602 1198th A venue, Boyceville, Wisconsin 54725, in order to seize property in

satisfaction of unpaid federal taxes, together with the Revenue officer's affidavit in

support of that application, and the Court finding, on the basis of the affidavit, that

there is probable cause to believe that property or rights to property belonging to CNA

Professional Services LLP which are subject to levy by the United States pursuant to

I.RC.§ 6331 are located on or within the premises described, it is

       ORDERED that Walter Kurkiewicz and/ or other employees, as designated by

      ernal Revenue Service, are authorized to enter the premises described and to

make such search as is necessary in order to levy and seize, pursuant to 26 U.S.C.

      . In making this search and seizure, however, such Revenue Officer and/ or other

      yees are directed to enter the premises described during business hours or the

day · e and within 10 days of the date of this order.
       IT IS FURTHER ORDERED that if CNA Professional Services LLP or occupant

offers any resistance to the Revenue Officer and/ or other employees, as designated by

the Internal Revenue Service, seeking to enter the premises described under the

authority of this writ, the Revenue Officer and/ or other employees shall

withdraw, and may apply to the Court for such further processes as are necessary to

enforce the terms of this order including a citation for contempt of this Court.

       IT IS EURTHER ORDERED that the Revenue Officer and/ or other employees, as

designated by the Internal Revenue Service, shall leave a copy of this writ with the

person in possession of the premises, and promptly after the entry and seizure, the

officers executing this writ shall make their return to this Court with a statement of the

time and circumstances of the entry and seizure .

                                                 BY THE COURT:
